DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 04/08/2022.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/09/2019 and 12/05/2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 20, and 22 are rejected under 35 U.S.C. 103 as being anticipated by Stigall et al. US 20150289749 A1 "Stigall" and further in view of Abraham US 20090105597 A1 “Abraham” and Mauge et al. US 20060211945 A1 “Mauge”.
Regarding claim 1, Stigall teaches “A wireless intraluminal imaging device, comprising” (“As shown in FIG. 3, the catheter body 330 comprises an imaging assembly 320, disposed within the intraluminal space of an artery (the cross sectional portion of the artery indicated at 350)” [0030]. Therefore, the device includes an imaging assembly that can be placed within the intraluminal space. Furthermore, regarding the device being wireless, Stigall discloses “In some embodiments, signals can be transmitted wirelessly, such as by using a transponder. A transponder is a wireless communications, monitoring, or control device that picks up and automatically responds to an incoming signal. The transponder is able to receive signals from transducers on the device of the invention” [0060]. Since the device can include a transponder to perform wireless communication, and the device can be used for intraluminal imaging, under broadest reasonable interpretation, the device constitutes a wireless intraluminal imaging device.); 
“an intraluminal catheter comprising a flexible elongate member configured to be positioned within a blood vessel, a proximal portion, a distal portion, and an outer surface of an individual component of the intraluminal catheter, wherein the individual component is the flexible elongate member such that the outer surface extend between the proximal portion and the distal portion” (“An imaging and treatment device comprising: a catheter body including proximal and distal regions and a lumen disposed within […]” [Claim 1]. Furthermore, Stigall discloses “The imaging catheter system 120 having a catheter body 140 with a proximal end 160 and a distal end 180. Catheter body 140 is flexible and defines a catheter axis 150, and may include one or more lumens, such as a guide wire lumen, etc. […] The lumen of the catheter body 140 also comprises an elongated member disposed within the lumen (not shown)” [0027]. Since the system includes a catheter body that is flexible, has a proximal and distal end, and has an elongate member disposed within its lumen, under broadest reasonable interpretation, the catheter body constitutes an intraluminal catheter comprising a flexible elongate member a proximal portion a distal portion and an outer surface of an individual component of the intraluminal catheter, wherein the individual component is the flexible elongate member such that the outer surface extends between the proximal portion and the distal portion.
Regarding the intraluminal catheter being configured to be positioned within a blood vessel, Stigall discloses “When a guide wire is used, a catheter according to the invention can be introduced over the guide wire to the intraluminal location of interest. […] For example, the catheter can be used to locate the renal artery and afferent and efferent nerve clusters found therein” [0023]. Since the catheter can be introduced to an intraluminal location of interest such as the renal artery (i.e. a blood vessel), under broadest reasonable interpretation, the intraluminal catheter is configured to be positioned within a blood vessel.); 
“an ultrasound Imaging assembly positioned at the distal portion of the intraluminal catheter and configured to obtain intravascular ultrasound imaging data” (“An imaging and treatment device comprising: […] an imaging transducer disposed at the distal region of the catheter body” [Claim 1]. As established previously, the catheter body constitutes an intraluminal catheter. Furthermore, Stigall discloses “For example, the imaging assembly may be a phased array of ultrasonic transducers for IVUS (i.e. intravascular ultrasound) imaging, or a collection of CCD arrays. An array of elements will typically cover a circumference of the catheter to provide a 360° view of the lumen” [0025]. Since the imaging transducer is disposed at the distal region of the catheter body and the array of ultrasonic transducers can provide a 360° view of the lumen to which the catheter body is introduced, under broadest reasonable interpretation, the device includes an ultrasound transducer array coupled to the distal portion of the intraluminal catheter and is configured to obtain intravascular ultrasound imaging data.); 
“a cable coupled to the ultrasound imaging assembly and extending along the intraluminal catheter” (“In contrast, solid-state IVUS devices carry a transducer complex that includes an array of ultrasound transducers distributed around the circumference of the device connected to a set of transducer controllers. […] The solid-state scanner can be wired directly to the imaging system with a simple electrical cable and a standard detachable electrical connector” [0035]. Since the imaging system includes an array of ultrasound transducers, under broadest reasonable interpretation, the simple electrical cable (i.e. the cable) can be coupled to the ultrasound imaging component. Furthermore, Stigall discloses “The elongated member can be for example, a drive cable used in OCT (i.e. optical coherence tomography) and IVUS systems” [0052]. Since the elongate member is “configured to be moveable within the lumen of the catheter body” [Claim 1] and the elongate member can be a drive cable, under broadest reasonable interpretation, the cable is capable of extending along the intraluminal catheter.); 
“a wireless communication hardware coupled to the proximal portion of the intraluminal catheter, the wireless communication hardware in communication with the ultrasound imaging assembly via the cable […]” (“The imaging and treatment delivery system of claim 1, further comprising a transponder configured to receive signals from the imaging transducer” [Claim 8]. Additionally, Stigall discloses “In some embodiments signals can be transmitted wirelessly, such as by using a transponder. A transponder is a wireless communications, monitoring, or control device that picks up and automatically responds to an incoming signal. The transponder is able to receive signals from transducers on the device of the invention. A transponder is to be understood as a transmitting and receiving unit which upon reception of a wireless electromagnetic signal, transmits a wireless electromagnetic response signal” [0060]. Furthermore, Stigall discloses “In other embodiments, the transponder receives a wireless electromagnetic signal, and is connected via wire to a processes unit to decode the signal” [0061]. Since the transponder is configured to receive signals from the imaging transducer (i.e. the ultrasound imaging assembly) and can receive and transmit a wireless electromagnetic signal, under broadest reasonable interpretation, the transponder constitutes a wireless communication hardware that is in communication with the ultrasound imaging assembly via the cable. 
Furthermore, regarding the wireless communication hardware being coupled to the proximal portion of the intraluminal catheter, Stigall discloses “A cable 28 connects the handle 18 to a connector 30. The connector 30, which can be any of many possible configurations, is configured to interconnect with an imaging system for processing, storing, manipulating, and displaying data obtained from signals generated by a sensor mounted at the distal segment of the catheter shaft 12” [0019]. As shown in FIG. 1, the connector is located proximally to the catheter shaft 12. In this case, in order for the connector 30 to receive the data from the sensors mounted on the distal end of the catheter shaft (i.e. the ultrasound imaging assembly), under broadest reasonable interpretation, the transponder had to have wirelessly transmitted the electromagnetic response signal to the connector 30. Therefore, since the connector can be any of man possible configurations, under broadest reasonable interpretation, the wireless communication hardware (i.e. the transponder) can the coupled to the proximal portion of the intraluminal catheter.).
Stigall does not teach “wherein the wireless communication hardware comprises a transceiver and an antenna, wherein the antenna is coupled to the transceiver, wherein the antenna is disposed on an outer surface of the intraluminal catheter to receive and/or transmit wireless data signals associated with the ultrasound imaging assembly”.
Abraham teaches “wherein the wireless communication hardware comprises a transceiver and an antenna, wherein the antenna is coupled to the transceiver […] to receive and/or transmit wireless data signals associated with the ultrasound imaging assembly” (“A transceiver 305 (FIG. 3) or cable 204 may report the actual rotation position of the transducer array 202 to a remote workstation (not shown) as a value, for example, between 0 and 180 degrees” [0056]. Therefore, the system includes a transceiver that is capable of reporting (i.e. communicating) data about the position of the transducer array to a remote workstation. Furthermore, regarding an antenna, Abraham discloses “FIG. 3 provides a schematic block diagram for embodiments and aspects of a wireless device as shown in FIG. 2 including a transceiver 305 (which may be a wireless telecommunications transceiver), a transducer control unit 310 which may comprise a microcomputer, a battery 322, at least one motor for rotating a transducer element array, for example, a linear array, the transducer element array 325 and analog to digital circuitry 314 (if necessary) for converting collected data to a digital form. There is also provided a data compressor 312 for compressing data for transmission via the transceiver 305 and antenna 301 or cable 204” [0059]. Therefore, the wireless device includes an antenna. 
Furthermore, regarding the antenna being configured to receive and/or transmit wireless data signals associated with the ultrasound imaging assembly, Abraham discloses in FIG. 3 that the antenna 301 is coupled to the transceiver 305 and extends from the transceiver 305. Therefore, the antenna 301 is coupled to the transceiver and extends form the transceiver as shown in FIG. 3. Furthermore, Abraham discloses “Following the path of a received signal at antenna 301, the received signal may be received at radio frequency at transceiver 305 (or via cable 104 at radio frequency, optical frequency or baseband), demodulated, if necessary, and a Rx data output signal passed to controller 310 for processing” [0061]. In order for the received signal to follow the path from the antenna to the transceiver, under broadest reasonable interpretation, the antenna has to be coupled to the transceiver and had to have received and/or transmitted wireless data signals associated with the ultrasound imaging assembly (i.e. disclosed in Stigall).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the wireless intraluminal imaging device of Stigall so as to include the wireless communication hardware comprising a transceiver and an antenna as disclosed in Abraham in order to allow received signals to follow a path that that leads to a processor. Transceivers and antennas are hardware components that are well known in the art with respect to transmitting signals wirelessly. By including the transmitter and the antenna of Abraham the signals can be passed to a controller 310 for processing [Abraham: 0061]. Combining the prior art elements according to known techniques would yield the predictable result of transmitting received signals wirelessly such that they can be processed in a location separate from an intraluminal catheter.
The combination of Stigall and Abraham does not teach “wherein the antenna is disposed on the outer surface of the intraluminal catheter […]”.
Mauge teaches “wherein the antenna is disposed on the outer surface of the intraluminal catheter […]” (“The antenna 18 can also have a variety of configurations, but in an exemplary embodiment the antenna 18 preferably has a coil-shaped configuration. In particular, as shown in FIG. 1, the antenna 18 is formed into a substantially circular coil. Another embodiment of an antenna 38 is shown in FIG. 2, and in that embodiment the antenna 38 is wrapped around the elongate body 12 to form a substantially cylindrical coil. The coil configuration will allow the antenna 18, 38 to function with an external device, such as the radio-frequency telemetry device 100 shown in FIGS. 9A and 9B” [0041]. The elongate body 12 in this case, forms the catheter 10 and in an exemplary embodiment is formed from a flexible, biocompatible material (see [0039]). As shown in FIG. 2, the antenna 38 is wrapped around the external surface of the elongate body 32 (i.e. of catheter 30 which is similar to catheter 10 in that it includes an elongate body 32 having proximal and distal ends 32a, 32b (see [0047])). Therefore, the antenna 38 is disposed on the outer surface of the intraluminal catheter. Furthermore, regarding the catheter being an intraluminal catheter, Mauge discloses “As is further shown in FIG. 1, the catheter 10 also includes a pressure sensor 16 that is adapted to measure a pressure of an external environment, e.g., the pressure in the ventricle, surrounding the catheter 10” [0040]. In order to measure the pressure in the ventricle, the catheter 10 must have been inserted into the lumen of the subject, therefore, the catheters 10 and 30 constitute intraluminal catheters.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Stigall and Abraham so as to include the antenna being disposed on the outer surface of the intraluminal catheter as disclosed in Mauge in order to allow the antenna to function with an external device [Mauge: 0041]. Configuring the antenna in a position external to the catheter is one of a finite number of techniques which can be used to communicate signals with a reasonable expectation of success, therefore, it would be obvious to try. By configuring the antenna of Abraham according to the external antenna configuration of Mauge, the antenna can more easily receive and/or transmit wireless data signals. Combining the prior art elements according to known techniques would yield the predictable result of providing the antenna in a location where it can more easily receive and transmit data signals and/or energy.
Regarding claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Stigall. Likewise, Stigall teaches “wherein the transceiver is coupled to the cable” (“In some embodiments signals can be transmitted wirelessly, such as by using a transponder. A transponder is a wireless communications, monitoring, or control device that picks up and automatically responds to an incoming signal. The transponder is able to receive signals from transducers on the device of the invention. A transponder is to be understood as a transmitting and receiving unit which upon reception of a wireless electromagnetic signal, transmits a wireless electromagnetic response signal” [0060]. Furthermore, Stigall discloses “In other embodiments, the transponder receives a wireless electromagnetic signal, and is connected via wire to a processes unit to decode the signal” [0061]. Since the transponder is configured to receive signals from the imaging transducer (i.e. the ultrasound imaging assembly) and can receive and transmit a wireless electromagnetic signal, under broadest reasonable interpretation, the transponder constitutes a transceiver that is in communication with the ultrasound imaging assembly via the cable.).
Regarding claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Stigall. Likewise, Stigall teaches “further comprising a handle coupled to a proximal end of the proximal portion of the intraluminal catheter” (“The catheter shaft 12 is generally an elongate member having a distal segment 14, a proximal segment 16, and at least one lumen (not shown). […] The proximal segment 16 is attached to a handle 18. The handle 18 includes, by way of example, a housing 20, an actuator 24” [0017]. As shown in FIG. 1, the proximal segment of the catheter shaft 12 (i.e. the catheter) is attached to the handle. Therefore, the handle 18 is coupled to a proximal end of the proximal portion of the intraluminal catheter (i.e. the proximal segment of the catheter shaft 12).); 
“wherein the handle includes a power source coupled to the cable, and wherein the power source powers the ultrasound imaging assembly and the wireless communication hardware via the cable” (“Manipulations of elements in the catheter can be manually or automatically controlled by the actuator. […] In another alternative embodiment, the actuator is controlled by a computer, or other automatic drivers” [0018]. In order for the actuator to perform the manipulations of the elements in the catheter, under broadest reasonable interpretation, the actuator had to have been connected to a power source. Since the housing can include the actuator which can be controlled by a computer such that “the actuator 24 controls the elongated member positioned within the lumen of the catheter body” [0020], under broadest reasonable interpretation, the handle includes an actuator that is controlled by a power source that is coupled to the cable. 
Furthermore, regarding the power source powering the ultrasound imaging assembly, Stigall discloses “Housing 290 also accommodates electrical or optoelectrical connectors 380 for powering the imaging assembly and receiving the reflected/scattered light” [0028]. As shown in FIG. 2, the “Catheter 120 also includes an imaging assembly 205 and a housing 290 adjacent to the proximal end 160” [0027]. In this case, the housing also constitutes a handle since it is located adjacent to the proximal end of the catheter 120. Since the housing accommodates electrical or optoelectrical connectors that are used for powering the imaging assembly, under broadest reasonable interpretation, these electrical or optical connectors 380 constitute a power source that is coupled to the cable and capable of powering the ultrasound imaging assembly via the cable.   
Regarding the power source powering the wireless communication hardware via the cable, Stigall discloses “A transponder is to be understood as a transmitting and receiving unit which upon reception of a wireless electromagnetic signal, transmits a wireless electromagnetic response signal. The device might be part of an infrastructure that consists of base stations, access controller, application connectivity software, and distribution system” [0060]. As established previously, the transponder constitutes wireless communication hardware. In this case, in order for the transponder to act as a transmitting and receiving unit, under broadest reasonable interpretation, the transponder has to be connected to the power source via the cable. Furthermore, Stigall discloses “In other embodiments, the transponder receives a wireless electromagnetic signal, and is connected via wire to a processes unit to decode the signal” [0061]. In this case, since the transponder can be part of an infrastructure including an access controller (i.e. to control or power the transponder) and the transponder is connected via a wire to a processes unit, under broadest reasonable interpretation, the power source can be used to power the wireless communication hardware via the cable.).
Regarding claim 7, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, Stigall teaches “wherein the transceiver is positioned within the intraluminal catheter such that the transceiver and […] spaced from the handle” (“In some embodiments, signals can be transmitted wirelessly, such as by using a transponder. A transponder is a wireless communications, monitoring, or control device that picks up and automatically responds to an incoming signal. The transponder is able to receive signals from transducers on the device of the invention” [0060]. In this case, since the transponder is able to transmit signals wirelessly and receive signals from the transducers, under broadest reasonable interpretation, the transponder constitutes a transceiver. Additionally, regarding the intraluminal catheter, Stigall discloses “The imaging catheter system 120 having a catheter body 140 with a proximal end 160 and a distal end 180. Catheter body 140 is flexible and defines a catheter axis 150, and may include one or more lumens, such as a guide wire lumen, etc. […] The lumen of the catheter body 140 also comprises an elongated member disposed within the lumen (not shown)” [0027]. Therefore, since the catheter body is flexible and comprises an elongated member disposed within the lumen, under broadest reasonable interpretation, the catheter body constitutes an intraluminal catheter. Furthermore, Stigall discloses “an imaging transducer disposed at the distal region of the catheter body” [Claim 1]. Thus, the imaging transducer is located within the intraluminal catheter. In order for the transponder to receive the signals from the imaging transducer located in the intraluminal catheter it would be necessary for the transponder (i.e. transceiver) to be located within the intraluminal catheter as well. 
Additionally, regarding the handle, Stigall discloses “A strain relief 24 protects the catheter shaft 12 at a point where the catheter shaft proximal segment 16 meets the handle 18” [0019]. Since the transponder is configured to receive signals from the imaging transducer, the imaging transducer is disposed within the distal region of the catheter body, and the proximal segment of the catheter body meets with the handle, under broadest reasonable interpretation, the transceiver (i.e. transponder) can be positioned within the intraluminal catheter such that the transceiver and an end of the antenna coupled to the transceiver are spaced from the handle. 
Stigall does not teach “an end of the antenna coupled to the transceiver”.
Abraham teaches “an end of the antenna coupled to the transceiver” (“A transceiver 305 (FIG. 3) or cable 204 may report the actual rotation position of the transducer array 202 to a remote workstation (not shown) as a value, for example, between 0 and 180 degrees” [0056]. Therefore, the system includes a transceiver that is capable of reporting (i.e. communicating) data about the position of the transducer array to a remote workstation. Furthermore, regarding an antenna, Abraham discloses “FIG. 3 provides a schematic block diagram for embodiments and aspects of a wireless device as shown in FIG. 2 including a transceiver 305 (which may be a wireless telecommunications transceiver), a transducer control unit 310 which may comprise a microcomputer, a battery 322, at least one motor for rotating a transducer element array, for example, a linear array, the transducer element array 325 and analog to digital circuitry 314 (if necessary) for converting collected data to a digital form. There is also provided a data compressor 312 for compressing data for transmission via the transceiver 305 and antenna 301 or cable 204” [0059]. Therefore, the wireless device includes an antenna. Furthermore, regarding the antenna being coupled to the transceiver and extending from the transceiver, Abraham discloses in FIG. 3 that the antenna 301 is coupled to the transceiver 305 and extends from the transceiver 305. Furthermore, Abraham discloses “Following the path of a received signal at antenna 301, the received signal may be received at radio frequency at transceiver 305 (or via cable 104 at radio frequency, optical frequency or baseband), demodulated, if necessary, and a Rx data output signal passed to controller 310 for processing” [0061]. In order for the received signal to follow the path from the antenna to the transceiver, under broadest reasonable interpretation, the antenna has to be coupled to the transceiver. Therefore, the antenna 301 is coupled to the transceiver and extends form the transceiver as shown in FIG. 3. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the wireless intraluminal imaging device of Stigall so as to include the wireless communication hardware comprising a transceiver and an antenna as disclosed in Abraham in order to allow received signals to follow a path that that leads to a processor. Transceivers and antennas are hardware components that are well known in the art with respect to transmitting signals wirelessly. By including the transmitter and the antenna of Abraham the signals can be passed to a controller 310 for processing [Abraham: 0061]. Combining the prior art elements according to known techniques would yield the predictable result of transmitting received signals wirelessly such that they can be processed in a location separate from an intraluminal catheter.
Regarding claim 20, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Stigall. Likewise, Stigall discloses “wherein the ultrasound imaging assembly includes an ultrasound transducer array” (“A device of the invention may include one or more static imaging assemblies that do not move with respect to the catheter body, or the invention may include one or more moving imaging assemblies. For example, the imaging assembly may be a phased array of ultrasonic transducers for IVUS imaging or a collection of CCD arrays” [0025]. Therefore, the imaging assembly can include a phased array of ultrasonic transducers (i.e. an ultrasound transducer array). Furthermore, Stigall discloses “Device according to the invention may include two ultrasound transducer arrays located at two different positions on the device. Intraluminal regions of arteries are imaged with the first transducer array and energy is delivered from the second transducer array. After delivering energy to a region of interest in the artery, the first transducer array provides for visualization and determination if subsequent energy applications are needed” [0009]. Thus, the device can include transducer arrays to deliver energy for treatment and to provide a visualization of the lumen to which the catheter is introduced.).
Regarding claim 22, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Stigall and Abraham does not teach “wherein the antenna is disposed on the outer surface at the proximal portion of the intraluminal catheter”.
Mauge teaches “wherein the antenna is disposed on the outer surface at the proximal portion of the intraluminal catheter” (“FIG. 2 illustrates another exemplary embodiment of a pressure sensing catheter 30. The catheter 20 is similar to catheter 10 in that is includes an elongate body 32 having proximal and distal ends 32a, 32b with an inner lumen 32c extending therebetween, and several fluid entry ports 34 formed in a distal portion 32d of the elongate body 32 and in fluid communication with the inner lumen 32c to allow fluid to flow therethrough” [0047] and “The embodiment shown in FIG. 2 differs from the embodiment shown in FIG. 1 in that the antenna 38 is not separate from and external to the elongate body 32, but rather it is coupled to a proximal portion 32p of the elongate body 32” [0048]. Therefore, the antenna is disposed on the outer surface of the proximal portion (i.e. 32p) of the intraluminal catheter.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Stigall and Abraham so as to include the antenna being disposed on the outer surface of the intraluminal catheter as disclosed in Mauge in order to allow the antenna to function with an external device [Mauge: 0041]. Configuring the antenna in a position external to the catheter is one of a finite number of techniques which can be used to communicate signals with a reasonable expectation of success, therefore, it would be obvious to try. By configuring the antenna of Abraham according to the external antenna configuration of Mauge, the antenna can more easily receive and/or transmit wireless data signals. Combining the prior art elements according to known techniques would yield the predictable result of providing the antenna in a location where it can more easily receive and transmit data signals and/or energy.
Claims 4-5, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall et al. US 20150289749 A1 "Stigall", Abraham US 20090105597 A1 “Abraham” and Mauge et al. US 20060211945 A1 “Mauge” as applied to claims 1-3, 7, 20, and 22 above, and further in view of Peszynski et al. WO 2010020939 A2 "Peszynski".
Regarding claim 4, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, the combination of Stigall, Abraham and Mauge does not teach “wherein the transceiver and the antenna are positioned at least partially within the handle”.
Peszynski teaches “wherein the transceiver and the antenna are positioned at least partially within the handle” (“Referring to FIG. 4, TEE (i.e. transesophageal echocardiogram) imaging system 400 includes a transesophageal remote transducer probe 410 with a probe handle 414, which may house the components of exemplary remote transducer 110 of FIG. 1, including a transceiver (not shown) and an antenna 418” [Page 11, Lines 19-22]. Since the probe handle 414 can house the transceiver and the antenna, under broadest reasonable interpretation, the transceiver and the antenna can be positioned at least partially within the handle.).
Regarding claim 5, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, the combination of Stigall, Abraham and Mauge does not teach “wherein the transceiver is positioned within the handle, and wherein the antenna extends distally from the transceiver and along the proximal portion of the intraluminal catheter”.
Peszynski teaches “wherein the transceiver is positioned within the handle, and wherein the antenna extends distally from the transceiver along the proximal portion of the intraluminal catheter” (“Referring to FIG. 4, TEE (i.e. transesophageal echocardiogram) imaging system 400 includes a transesophageal remote transducer probe 410 with a probe handle 414, which may house the components of exemplary remote transducer 110 of FIG. 1, including a transceiver (not shown) and an antenna 418” [Page 11, Lines 19-22]. Since the probe handle 414 can house the transceiver, under broadest reasonable interpretation, the transceiver can be positioned within the handle. 
Regarding the antenna extending distally from the transceiver along the proximal portion of the intraluminal catheter, Peszynski discloses in FIG. 4 that the antenna 418 is located along the proximal portion of the transesophageal remote transducer probe 410. In this case, the transesophageal remote transducer probe 410 “includes a distal part 430 connected to an elongated semi-flexible body 436. The proximal end of the elongated body 436 is connected to a distal end of probe handle 414. The distal part 430 may include a rigid region 432 and a flexible region 434, which is connected to a distal end of the elongated body 436” [Page 11, Lines 29-33]. Since the transducer probe 410 includes a distal part 430 that is connected to an elongated semi-flexible body 436, under broadest reasonable interpretation, the probe 410 constitutes an intraluminal catheter. Furthermore, in FIG. 1, Peszynski discloses that the antenna system 118 is connected to the transceiver 120, therefore, under broadest reasonable interpretation, the antenna can extend distally from the transceiver. Since the antenna 418 is located along the proximal portion the transducer probe 410, under broadest reasonable interpretation, the antenna is capable of extending distally from the transceiver along the proximal portion of the intraluminal catheter (i.e. the transducer probe 410).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Stigall, Abraham and Mauge so as to include the transceiver and antenna being within the handle and taught by Peszynski in order to eliminate additional wiring required to connect the ultrasound imaging assembly within the intraluminal catheter to the processor. By having the antenna, wireless communication can be facilitated between the system containing the ultrasound imaging assembly and the imaging system containing the processors configured to produce and display images of the intraluminal space to which the intraluminal catheter was introduced. Having the transceiver and antenna be located within the handle eliminates additional wiring that could clutter the area around the patient during an imaging procedure. Once the ultrasound image data is processed into an ultrasound image, the physician can utilize these images to develop a treatment strategy in order to restore or otherwise improve the functionality of the blood vessel to which the device was introduced.
Regarding claim 17, Stigall teaches “A wireless intraluminal imaging system, comprising:” (“A system for treating a tissue, the system comprising: a catheter comprising: a catheter body having proximal and distal regions and a lumen disposed within; an imaging transducer disposed at the distal region of the catheter body; and an elongated member including a treatment element at a distal region of the elongated member and configured to be placed slidably within the lumen of the catheter; and a controller to: cause the imaging transducer to obtain image data; receive the data; process the data; and release energy from the treatment element” [Claim 16]. Furthermore, Stigall discloses “The system of claim 16, further comprising a transponder configured to receive signals from the imaging transducer” [Claim 20]. In this case, the transponder is capable of performing wireless communication (see [0060]). Since the system includes a catheter and an imaging transducer disposed at the distal region of the catheter body and “the catheter body 330 comprises an imaging assembly 320, disposed within the intraluminal space of an artery” [0030], under broadest reasonable interpretation, the system constitutes a wireless intraluminal imaging system.);
“an intraluminal imaging device including:” (“As shown in FIG. 3, the catheter body 330 comprises an imaging assembly 320, disposed within the intraluminal space of an artery (the cross sectional portion of the artery indicated at 350)” [0030]. Therefore, the device includes an imaging assembly that can be placed within the intraluminal space. Furthermore, regarding the device being wireless, Stigall discloses “In some embodiments, signals can be transmitted wirelessly, such as by using a transponder. A transponder is a wireless communications, monitoring, or control device that picks up and automatically responds to an incoming signal. The transponder is able to receive signals from transducers on the device of the invention” [0060]. Since the device can include a transponder to perform wireless communication, and the device can be used for intraluminal imaging, under broadest reasonable interpretation, the device constitutes a wireless intraluminal imaging device.); 
“an intraluminal catheter comprising a flexible elongate member configured to be positioned within a blood vessel, a proximal portion, a distal portion, an outer surface of an individual component of the intraluminal catheter, wherein the individual component is the flexible elongate member such that the outer surface extends between the proximal portion and the distal portion” (“An imaging and treatment device comprising: a catheter body including proximal and distal regions and a lumen disposed within […]” [Claim 1]. Furthermore, Stigall discloses “The imaging catheter system 120 having a catheter body 140 with a proximal end 160 and a distal end 180. Catheter body 140 is flexible and defines a catheter axis 150, and may include one or more lumens, such as a guide wire lumen, etc. […] The lumen of the catheter body 140 also comprises an elongated member disposed within the lumen (not shown)” [0027]. Since the system includes a catheter body that is flexible, has a proximal and distal end, and has an elongate member disposed within its lumen, under broadest reasonable interpretation, the catheter body constitutes an intraluminal catheter comprising a flexible elongate member, a proximal portion, a distal portion and an outer surface of an individual component of the intraluminal catheter, wherein the individual component is the flexible elongate member such that the outer surface extends between the proximal portion and the distal portion. 
Regarding the intraluminal catheter being configured to be positioned within a blood vessel, Stigall discloses “When a guide wire is used, a catheter according to the invention can be introduced over the guide wire to the intraluminal location of interest. […] For example, the catheter can be used to locate the renal artery and afferent and efferent nerve clusters found therein” [0023]. Since the catheter can be introduced to an intraluminal location of interest such as the renal artery (i.e. a blood vessel), under broadest reasonable interpretation, the intraluminal catheter is configured to be positioned within a blood vessel.); 
“an ultrasound imaging assembly positioned at the distal portion of the intraluminal catheter and configured to obtain intravascular ultrasound imaging data” (“An imaging and treatment device comprising: […] an imaging transducer disposed at the distal region of the catheter body” [Claim 1]. As established previously, the catheter body constitutes as intraluminal catheter. Furthermore, Stigall discloses “For example, the imaging assembly may be a phased array of ultrasonic transducers for IVUS (i.e. intravascular ultrasound) imaging, or a collection of CCD arrays. An array of elements will typically cover a circumference of the catheter to provide a 360° view of the lumen” [0025]. Since the imaging transducer is disposed at the distal region of the catheter body and the array of ultrasonic transducers can provide a 360° view of the lumen to which the catheter body is introduced, under broadest reasonable interpretation, the device includes an ultrasound imaging assembly coupled to the distal portion of the intraluminal catheter and is configured to obtain intravascular ultrasound imaging data.); 
“a cable coupled to the ultrasound imaging assembly and extending along the intraluminal catheter” (“In contrast, solid-state IVUS devices carry a transducer complex that includes an array of ultrasound transducers distributed around the circumference of the device connected to a set of transducer controllers. […] The solid-state scanner can be wired directly to the imaging system with a simple electrical cable and a standard detachable electrical connector” [0035]. Since the imaging system includes an array of ultrasound transducers, under broadest reasonable interpretation, the simple electrical cable (i.e. the cable) can be coupled to the ultrasound imaging component. Furthermore, Stigall discloses “The elongated member can be for example, a drive cable used in OCT (i.e. optical coherence tomography) and IVUS systems” [0052]. Since the elongate member is “configured to be moveable within the lumen of the catheter body” [Claim 1] and the elongate member can be a drive cable, under broadest reasonable interpretation, the cable extends along the intraluminal catheter.); and 
“a first wireless communication hardware coupled to the proximal portion of the intraluminal catheter, wherein the first wireless communication hardware is in communication with the ultrasound imaging assembly via the cable” (“The imaging and treatment delivery system of claim 1, further comprising a transponder configured to receive signals from the imaging transducer” [Claim 8]. Additionally, Stigall discloses “In some embodiments signals can be transmitted wirelessly, such as by using a transponder. A transponder is a wireless communications, monitoring, or control device that picks up and automatically responds to an incoming signal. The transponder is able to receive signals from transducers on the device of the invention. A transponder is to be understood as a transmitting and receiving unit which upon reception of a wireless electromagnetic signal, transmits a wireless electromagnetic response signal” [0060]. Furthermore, Stigall discloses “In other embodiments, the transponder receives a wireless electromagnetic signal, and is connected via wire to a processes unit to decode the signal” [0061]. Since the transponder is configured to receive signals from the imaging transducer (i.e. the ultrasound imaging assembly) and can receive and transmit a wireless electromagnetic signal, under broadest reasonable interpretation, the transponder constitutes a first wireless communication hardware that is in communication with the ultrasound imaging assembly via the cable. 
Furthermore, regarding the wireless communication hardware being coupled to the proximal portion of the intraluminal catheter, Stigall discloses “A cable 28 connects the handle 18 to a connector 30. The connector 30, which can be any of many possible configurations, is configured to interconnect with an imaging system for processing, storing, manipulating, and displaying data obtained from signals generated by a sensor mounted at the distal segment of the catheter shaft 12” [0019]. As shown in FIG. 1, the connector is located proximally to the catheter shaft 12. In this case, in order for the connector 30 to receive the data from the sensors mounted on the distal end of the catheter shaft (i.e. the ultrasound imaging assembly), under broadest reasonable interpretation, the transponder had to have wirelessly transmitted the electromagnetic response signal to the connector 30. Therefore, since the connector can be any of man possible configurations, under broadest reasonable interpretation, the wireless communication hardware (i.e. the transponder) can the coupled to the proximal portion of  the intraluminal catheter.).
Stigall does not teach “wherein the first wireless communication hardware comprises a transceiver and an antenna, wherein the antenna is coupled to the transceiver […] to receive and/or transmit wireless data signals associated with the ultrasound imaging assembly”.
Abraham teaches “wherein the first wireless communication hardware comprises a transceiver and an antenna, wherein the antenna is coupled to the transceiver […] to receive and/or transmit wireless data signals associated with the ultrasound imaging assembly” (“A transceiver 305 (FIG. 3) or cable 204 may report the actual rotation position of the transducer array 202 to a remote workstation (not shown) as a value, for example, between 0 and 180 degrees” [0056]. Therefore, the system includes a transceiver that is capable of reporting (i.e. communicating) data about the position of the transducer array to a remote workstation. Furthermore, regarding an antenna, Abraham discloses “FIG. 3 provides a schematic block diagram for embodiments and aspects of a wireless device as shown in FIG. 2 including a transceiver 305 (which may be a wireless telecommunications transceiver), a transducer control unit 310 which may comprise a microcomputer, a battery 322, at least one motor for rotating a transducer element array, for example, a linear array, the transducer element array 325 and analog to digital circuitry 314 (if necessary) for converting collected data to a digital form. There is also provided a data compressor 312 for compressing data for transmission via the transceiver 305 and antenna 301 or cable 204” [0059]. Therefore, the wireless device includes an antenna. 
Furthermore, regarding the antenna being configured to receive and/or transmit wireless data signals associated with the ultrasound imaging assembly, Abraham discloses in FIG. 3 that the antenna 301 is coupled to the transceiver 305 and extends from the transceiver 305. Therefore, the antenna 301 is coupled to the transceiver and extends form the transceiver as shown in FIG. 3. Furthermore, Abraham discloses “Following the path of a received signal at antenna 301, the received signal may be received at radio frequency at transceiver 305 (or via cable 104 at radio frequency, optical frequency or baseband), demodulated, if necessary, and a Rx data output signal passed to controller 310 for processing” [0061]. In order for the received signal to follow the path from the antenna to the transceiver, under broadest reasonable interpretation, the antenna has to be coupled to the transceiver and had to have received and/or transmitted wireless data signals associated with the ultrasound imaging assembly (i.e. disclosed in Stigall). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the wireless intraluminal imaging device of Stigall so as to include the wireless communication hardware comprising a transceiver and an antenna as disclosed in Abraham in order to allow received signals to follow a path that that leads to a processor. Transceivers and antennas are hardware components that are well known in the art with respect to transmitting signals wirelessly. By including the transmitter and the antenna of Abraham the signals can be passed to a controller 310 for processing [Abraham: 0061]. Combining the prior art elements according to known techniques would yield the predictable result of transmitting received signals wirelessly such that they can be processed in a location separate from as intraluminal catheter.
The combination of Stigall and Abraham does not teach “wherein the antenna is disposed on the outer surface of the intraluminal catheter […]”.
Mauge teaches “wherein the antenna is disposed on the outer surface of the intraluminal catheter […]” (“The antenna 18 can also have a variety of configurations, but in an exemplary embodiment the antenna 18 preferably has a coil-shaped configuration. In particular, as shown in FIG. 1, the antenna 18 is formed into a substantially circular coil. Another embodiment of an antenna 38 is shown in FIG. 2, and in that embodiment the antenna 38 is wrapped around the elongate body 12 to form a substantially cylindrical coil. The coil configuration will allow the antenna 18, 38 to function with an external device, such as the radio-frequency telemetry device 100 shown in FIGS. 9A and 9B” [0041]. The elongate body 12 in this case, forms the catheter 10 and in an exemplary embodiment is formed from a flexible, biocompatible material (see [0039]). As shown in FIG. 2, the antenna 38 is wrapped around the external surface of the elongate body 32 (i.e. of catheter 30 which is similar to catheter 10 in that it includes an elongate body 32 having proximal and distal ends 32a, 32b (see [0047])). Therefore, the antenna 38 is disposed on the outer surface of the intraluminal catheter. Furthermore, regarding the catheter being an intraluminal catheter, Mauge discloses “As is further shown in FIG. 1, the catheter 10 also includes a pressure sensor 16 that is adapted to measure a pressure of an external environment, e.g., the pressure in the ventricle, surrounding the catheter 10” [0040]. In order to measure the pressure in the ventricle, the catheter 10 must have been inserted into the lumen of the subject, therefore, the catheters 10 and 30 constitute intraluminal catheters.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Stigall and Abraham so as to include the antenna being disposed on the outer surface of the intraluminal catheter as disclosed in Mauge in order to allow the antenna to function with an external device [Mauge: 0041]. Configuring the antenna in a position external to the catheter is one of a finite number of techniques which can be used to communicate signals with a reasonable expectation of success, therefore, it would be obvious to try. By configuring the antenna of Abraham according to the external antenna configuration of Mauge, the antenna can more easily receive and/or transmit wireless data signals. Combining the prior art elements according to known techniques would yield the predictable result of providing the antenna in a location where it can more easily receive and transmit data signals and/or energy.
The combination of Stigall, Abraham and Mauge does not teach “a second wireless communication hardware in communication with the first wireless communication hardware of the intraluminal imaging device via a wireless link”; “an image processor in communication with the second wireless communication hardware, wherein the wireless data signals comprise echo data associated with ultrasound echo signals collects by the ultrasound imaging assembly for image generation at the image processor”; “wherein the first wireless communication hardware is configured to wirelessly transmit the wireless data signals to the second wireless communication hardware via the wireless link”.
Peszynski teaches “a second wireless communication hardware in communication with the first wireless communication hardware of the intraluminal imaging device via a wireless link” (“More particularly, FIG. 1 depicts remote transducer system 110 communicating over a wireless network 140 with a host imaging system 150 through respective wireless interfaces” [Page 5, Lines 4-6]. As shown in FIG. 1, the remote transducer system 110 includes a transceiver 120 and an antenna system 118 and the host imaging system 150 includes a transceiver 154 and an antenna system 152. As established previously in the instant application, the wireless communication hardware comprises a transceiver coupled to the cable; and an antenna coupled to the transceiver. In this case, the transceiver 120 in combination with the antenna system 118 in the remote transducer system 110 constitutes a first wireless communication hardware and the transceiver 154 in combination with the antenna system 152 constitutes a second wireless communication hardware. As shown in FIG. 1, the first and second wireless communication hardware components communicate through the wireless network 140 which constitutes a wireless link. Therefore, under broadest reasonable interpretation, the system can include a second wireless communication hardware in communication with the first wireless communication hardware of the intraluminal imaging device via a wireless link (i.e. wireless network 140).); and 
“an image processor in communication with the second wireless communication hardware, wherein the wireless data signals comprise echo data associated with ultrasound echo signals collects by the ultrasound imaging assembly for image generation at the image processor” (Peszynski discloses in FIG. 1 that the transceiver 154 (i.e. the second wireless communication hardware) is in communication with the processor 160. In this case, the processor 160 “is configured to execute software algorithms, including ultrasound imaging and network communication algorithms of the embodiments described herein, in conjunction with memory 162 to provide the functionality of the host imaging system 150” [Page 9, Lines 8-11]. Since the processor 160 is capable of executing ultrasound imaging and is shown to be connected to the transceiver 154, under broadest reasonable interpretation, the processor 160 constitutes an image processor in communication with the second wireless communication hardware (i.e. the transceiver 154 in combination with the antenna system 152).
Furthermore, Peszynski discloses “As shown in FIG. 1, the remote transducer system 110 includes ultrasound transducer 112, processor 114, transceiver 120, memory 116 and antenna system 118. The ultrasound transducer 112 may be any type of ultrasound imaging assembly capable of emitting ultrasound signals or scanning beams into tissues of a patient, and receiving ultrasound response signals (echoes) reflected back from the tissues or other structures in the patient” [Page 5, Line 32-Page 6, Line 4]. Therefore, since the ultrasound transducer 112 is capable of collecting echo data associated with ultrasound echo signals under broadest reasonable interpretation, the wireless data signals can include echo data associated with ultrasound echo signals collected by the ultrasound imaging assembly.);
“wherein the first wireless communication hardware is configured to wirelessly transmit the wireless data signals to the second wireless communication hardware via the wireless link” (“As shown in FIG. 1, the remote transducer system 110 includes ultrasound transducer 112, processor 114, transceiver 120, memory 116 and antenna system 118. The ultrasound transducer 112 may be any type of ultrasound imaging assembly capable of emitting ultrasound signals or scanning beams into tissues of a patient, and receiving ultrasound response signals (echoes) reflected back from the tissues or other structures in the patient” [Page 5, Line 32-Page 6, Line 4]. Therefore, the ultrasound transducer 112 is capable of collecting echo data associated with ultrasound echo signals. Furthermore, Peszynski discloses “the host imaging system 150 may send and/or receive ultrasound signals and data to multiple remote transducer system 110, so that multiple patients may be continuously monitored at the central location” [Page 8, Lines 29-31]. As shown in FIG. 1, the first wireless communication hardware (i.e. transceiver 120 in combination with the antenna system 118) is connected to the second wireless communication hardware (i.e. the transceiver 154 in combination with the antenna system 152) via the wireless link (i.e. wireless network 140). Since the host imaging system can receive ultrasound signals from the remote transducer system 110 and the first wireless communication hardware is connected to the second communication hardware via the wireless link, under broadest reasonable interpretation, the echo data associated with ultrasound echo signals collected by the ultrasound imaging assembly can be wirelessly transmitted from the first wireless communication hardware to the second wireless communication hardware for image generation at the image processor (i.e. processor 160).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify combination of Stigall, Abraham, and Mauge so as to include the second wireless communication hardware and the image processor of Peszynski in order to generate ultrasound images at a different location from the ultrasound imaging assembly. In this case the second wireless communication hardware is capable of receiving the ultrasound data acquired by the ultrasound imaging assembly via the wireless network 140. Once this ultrasound data is received by the processor of the host imaging system 150, images can be produced to allow the physician to observe the patient status outside the patient’s room so long as the host imaging system is located within range of the wireless network. Additionally, this configuration would decrease the amount of machinery located within the patient’s room and allow the physicians to observe the status of the patient from a different location, such as outside the patient’s room. 
Regarding claim 18, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, the combination of Stigall, Abraham, and Mauge does not teach “further comprising a monitor in communication with the image processor, wherein the image processor generates an image based on the echo data, and wherein the monitor displays the image”.
Peszynski teaches “further comprising a monitor in communication with the image processor, wherein the image processor generates an image based on the echo data, and wherein the monitor displays the image” (“The host imaging system 450 may include the component of exemplary host imaging system 150 of FIG. 1 in electronics box 420, as well as display 472 and console 474, which interface with a user and the electronics box 420” [Page 11, Lines 24-26]. Furthermore, Peszynski discloses “The 2D or 3D image may be displayed on display 172 of GUI 170” [Page 10, Line 4]. In this case, the display 172 and 472 constitutes a monitor. In order for the display 172, and alternatively the display 472, to display the 2D or 3D image, under broadest reasonable interpretation, the display had to have been connected to the image processing component (i.e. the image processor). 
Regarding the image processor generating an image based on the echo data, Peszynski discloses “the processor 160 is configured to execute software algorithms, including ultrasound imaging and network communication algorithms of the embodiments described herein, in conjunction with memory 162 to provide the functionality of the host imaging system 150” [Page 9, Lines 8-11]. Therefore, the processor can generate an image. Furthermore, regarding echo data, Peszynski discloses “As shown in FIG. 1, the remote transducer system 110 includes ultrasound transducer 112, processor 114, transceiver 120, memory 116 and antenna system 118. The ultrasound transducer 112 may be any type of ultrasound imaging assembly capable of emitting ultrasound signals or scanning beams into tissues of a patient, and receiving ultrasound response signals (echoes) reflected back from the tissues or other structures in the patient” [Page 5, Line 32-Page 6, Line 4]. Therefore, the ultrasound transducer 112 is capable of collecting echo data associated with ultrasound echo signals. Furthermore, Peszynski discloses “the host imaging system 150 may send and/or receive ultrasound signals and data to multiple remote transducer system 110, so that multiple patients may be continuously monitored at the central location” [Page 8, Lines 29-31]. As shown in FIG. 1, the first wireless communication hardware (i.e. transceiver 120 in combination with the antenna system 118) is connected to the second wireless communication hardware (i.e. the transceiver 154 in combination with the antenna system 152) via the wireless link (i.e. wireless network 140). Since the host imaging system can receive ultrasound signals from the remote transducer system 110 and the first wireless communication hardware is connected to the second communication hardware via the wireless link, under broadest reasonable interpretation, the echo data associated with ultrasound echo signals collected by the ultrasound imaging assembly can be wirelessly transmitted from the first wireless communication hardware to the second wireless communication hardware for image generation at the image processor (i.e. processor 160).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Stigall, Abraham, and Mauge so as to include the monitor of Peszynski in order to present an image of the intraluminal region to the user. In order to assess the status of a patient’s blood vessels it is important to view images obtained of the intraluminal space within the vessel of interest. By displaying the image to the physician on a monitor, the physician can determine a treatment plan to restore or otherwise improve the functionality of the vessel to which the ultrasound imaging assembly was introduced.
Regarding claim 19, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, the combination of Stigall, Abraham, and Mauge does not teach “wherein the wireless data signals comprise an instruction for controlling ultrasound signal generation at the ultrasound imaging assembly and wherein the second wireless communication hardware wirelessly transmits the instruction to the first wireless communication hardware via the wireless link”.
Peszynski teaches “wherein the wireless data signals comprise an instruction for controlling ultrasound signal generation at the ultrasound imaging assembly and wherein the second wireless communication hardware wirelessly transmits the instruction to the first wireless communication hardware via the wireless link” (“However, in various alternative embodiments, the ultrasound transmit beams emitted by the ultrasound transducer array 111 may be generated by transmit beamformers at the host imaging system 150 (i.e. with sub-array beamformers) and transmitted over the wireless network 140, along with control signals. Alternatively, the ultrasound transmit beams may be generated by transmit beamformers at the remote transducer system 110, e.g. in response to activation signals sent from the host imaging system 150” [Page 7, Lines 7-12]. Since the ultrasound transducer array 111 can generate transmit beams (i.e. an ultrasound signal) in response to activation signal from the host imaging system 150, under broadest reasonable interpretation, the activation signal constitutes an instruction that can be used to control the ultrasound signal generation at the ultrasound imaging assembly. In this case, in order for the ultrasound transducer array 111 to receive the activation signals (i.e. instruction) sent from the host imaging system, under broadest reasonable interpretation, the second communication system had to have wirelessly transmitted the activation signal (i.e. wireless data signals comprising an instruction) to the first wireless communication hardware via the wireless link. Furthermore, Peszynski discloses “The transceiver may receive the ultrasound imaging signals and control signals from the host device over the wireless communications network” [Page 3, Lines 18-19]. The control signals, in this case, constitute instructions. In order for the transceiver to receive control signals from the host device, the wireless data signals had to have included the instruction (i.e. control signals). Therefore, since the transceiver can receive control signals (i.e. instructions), under broadest reasonable interpretation, the transceiver is capable of wirelessly receiving an instruction.
Regarding the second wireless communication hardware wirelessly transmitting the instruction to the first wireless communication hardware via the wireless link, Peszynski discloses “The transceiver 154 includes receiver 156 and transmitter 158, and provides functionality for the host imaging system 150 to communicate with the remote transducer system 110 over the wireless communication network 140 according to the same standard protocol. […] It is likewise understood that the transmitter 158 includes components necessary to transmit data to the receiver 122 (i.e. within the first wireless communication hardware) in accordance with various wireless protocols, including multiplexers, modulators, variable gain and low noise amplifiers and/or filters, etc.” [Page 9, Lines 17-26]. Since the transceiver 154 can communicate with the receiver 122 in the remote transducer system 110 over the wireless communication network 140 (i.e. the wireless link) and the transmitter 158 is capable of transmitting data to the receiver, under broadest reasonable interpretation, the transmitter is capable of wirelessly transmitting an instruction.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the wireless intraluminal imaging system of Stigall so as to include the second wireless communication hardware wirelessly transmitting an instruction for controlling ultrasound signal generation at the ultrasound imaging assembly as taught by Peszynski in order to obtain more ultrasound image data from the intraluminal space. Depending on the analysis of images by the physician, it may be desirable to obtain additional images of the intraluminal space in order to allow the physician to make a more complete assessment of the status of the patient’s blood vessels. In order to obtain additional images, it is necessary for the second wireless communication hardware to transmit the instruction to the first wireless communication hardware of Stigall so that the ultrasound imaging assembly can be triggered to generate an ultrasound signal.
Regarding claim 21, due to its dependence on claim 17, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Stigall. Likewise, Stigall discloses “wherein the ultrasound imaging assembly includes an ultrasound transducer array” (“A device of the invention may include one or more static imaging assemblies that do not move with respect to the catheter body, or the invention may include one or more moving imaging assemblies. For example, the imaging assembly may be a phased array of ultrasonic transducers for IVUS imaging or a collection of CCD arrays” [0025]. Therefore, the imaging assembly can include a phased array of ultrasonic transducers (i.e. an ultrasound transducer array). Furthermore, Stigall discloses “Device according to the invention may include two ultrasound transducer arrays located at two different positions on the device. Intraluminal regions of arteries are imaged with the first transducer array and energy is delivered from the second transducer array. After delivering energy to a region of interest in the artery, the first transducer array provides for visualization and determination if subsequent energy applications are needed” [0009]. Thus, the device can include transducer arrays to deliver energy for treatment and to provide a visualization of the lumen to which the catheter is introduced.).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall et al. US 20150289749 A1 "Stigall" Abraham US 20090105597 A1 “Abraham” and Mauge et al. US 20060211945 A1 “Mauge” as applied to claims 1-3, 7, 20, and 22 above, and further in view of Kasevich et al. US 6275738 B1 “Kasevich” and Poland US 20150245816 A1 “Poland”.
Regarding claim 8, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, Stigall teaches “the ultrasound imaging assembly” (“An imaging and treatment device comprising: […] an imaging transducer disposed at the distal region of the catheter body” [Claim 1]. As established previously, the catheter body constitutes an intraluminal catheter. Furthermore, Stigall discloses “For example, the imaging assembly may be a phased array of ultrasonic transducers for IVUS (i.e. intravascular ultrasound) imaging, or a collection of CCD arrays. An array of elements will typically cover a circumference of the catheter to provide a 360° view of the lumen” [0025]. Since the imaging transducer is disposed at the distal region of the catheter body and the array of ultrasonic transducers can provide a 360° view of the lumen to which the catheter body is introduced, under broadest reasonable interpretation, the device includes an ultrasound imaging assembly coupled to the distal portion of the intraluminal catheter and is configured to obtain intravascular ultrasound imaging data.)
The combination of Stigall, Abraham and Mauge does not teach “the signal processor is in communication with the ultrasound imaging assembly and the transceiver”.
Kasevich teaches that “the signal processor is in communication with the ultrasound imaging assembly and the transceiver” [0061].
Regarding the signal processor being in communication with the ultrasound imaging assembly and the transceiver, Kasevich discloses “following be path of a received signal at antenna 301, the received signal may be received at radio frequency at transceiver 305 (or via cable 104 at radio frequency, optical frequency or baseband), demodulated, if necessary, and a Rx data output signal passed to controller 310 for processing” [0061]. Since the signals can be passed to controller 310 for processing, under broadest reasonable interpretation, the controller 310 constitutes a signal processor. In order for the Rx data to be output to the controller 310 (i.e. signal processor), under broadest reasonable interpretation, the signal processor (i.e. controller 310) had to have been in communication with the ultrasound imaging assembly and the transceiver (i.e. transceiver 305).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Stigall, Abraham, and Mauge so as to include the signal processor of Kasevich in order to process the signals obtained from the subject. By having the signal processor be in communication with the ultrasound imaging assembly and the transceiver, the data can be transmitted more easily for processing. Combining the prior art elements according to known techniques would yield the predictable result of allowing the received signal to be send to the signal processor more efficiently.
The combination of Stigall, Abraham, Mauge and Kasevich does not teach that the signal processor is “positioned within the handle”.
Poland teaches that the signal processor is “positioned within the handle” (“Hence, in the case of a smart probe, all ultrasound specific hardware, i.e. at least the beam former and optionally, the signal processor, and further optionally the image processor, may be contained in the handle of the probe, including the first memory unit containing the first operating system” [0017]. Therefore, under broadest reasonable interpretation, the signal processor can be positioned within the handle.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Stigall, Abraham, Mauge and Kasevich so as to include the signal processor being positioned in the handle as disclosed in Poland in order to simplify the hardware of the system. By having the signal processor be located within the handle, once the ultrasound echo signal has reached the handle, the signal processor can condition the signal in order to prepare it for transmission. Having the signal processor be in a position outside the handle may require cables or other wiring that could clutter the area around which the ultrasound signal is being acquired. Therefore, having the signal processor be within the handle allows for a reduction of cables allowing the wireless intraluminal imaging device to be more easily portable.
Regarding claim 9, due to its dependence on claim 8, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Stigall. Likewise, teaches “wherein the power source provides power to the signal processor” (“Housing 290 also accommodates electrical or optoelectrical connectors 380 for powering the imaging assembly and receiving the reflected/scattered light” [0028]. In order for the electrical or optoelectrical connectors 380 to provide power to the imaging assembly, under broadest reasonable interpretation, the electrical or optoelectrical connectors 380 had to have been connected to a power source. Furthermore, regarding the processor, Stigall discloses “A controller 400 may be used to control the imaging and energy delivery. The controller 400 includes a processor, or is coupled to a processor, to control and/or record treatment. […] Controller 400 can connect to imaging systems of computer system through connector 42” [0029]. In this case, since the controller contains a processor it constitutes a signal processor. Additionally, in order for the controller 400 to control the imaging and energy delivery, under broadest reasonable interpretation, the controller 400 (i.e. the signal processor) had to have received power from a power source. Since the electrical or optoelectrical connectors are inherently connected to a power source and can be used for powering the imaging assembly and the imaging assembly (i.e. the ultrasound transducer array) is controlled by a controller 400 that contains a processor, under broadest reasonable interpretation, the power source is capable of providing power to the signal processor.).
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stigall et al. US 20150289749 A1 "Stigall" Abraham US 20090105597 A1 “Abraham”, Mauge et al. US 20060211945 A1 “Mauge”, Kasevich et al. US 6275738 B1 “Kasevich” and Poland US 20150245816 A1 “Poland” as applied to claims 8-9 above, and further in view of Peszynski et al. WO 2010020939 A2 "Peszynski".
Regarding claims 10 and 11, due to their dependence on claims 8 and 10, respectively, these claims inherit the references disclosed therein. That being said, this claim only requires the primary reference of Stigall in further view of Peszynski. Likewise, Stigall teaches “wherein the signal processor controls transmission and reception by the ultrasound imaging assembly” (“A controller 400 may be used to control the imaging and energy delivery. The controller 400 includes a processor, or is coupled to a processor, to control and/or record treatment” [0029]. Since the controller 400 can be used to control the imaging and energy delivery and it includes a processor, under broadest reasonable interpretation, the controller 400 constitutes a processor that is capable of controlling transmission by the ultrasound imaging assembly. Furthermore, Stigall discloses “In contrast, solid-state IVUS device carry a transducer complex that includes an array of ultrasound transducers distributed around the circumference of device connected to a set of transducer controllers. The transducer controllers select transducer sets for transmitting an ultrasound pulse and for receiving the echo signal” [0035]. Since the transducer controllers can select a transducer set for transmitting an ultrasound pulse and to receiving the echo signal, under broadest reasonable interpretation, the transducer controllers constitute a processor that controls transmission and reception by the ultrasound imaging assembly.).
The combination of Stigall, Abraham, Mauge, Kasevich and Poland does not teach “conditions ultrasound echo signals collected by the ultrasound imaging assembly” (Claim 10) or “wherein the signal processor conditions the ultrasound echo signals by performing at least one of a filtering, amplifying, aggregating, or compressing of the ultrasound echo signals” (Claim 11).
Peszynski teaches that the signal processor “conditions ultrasound echo signals collected by the ultrasound imaging assembly” and  “wherein the signal processor conditions the ultrasound echo signals by performing at least one of a filtering, amplifying, aggregating, or compressing of the ultrasound echo signals” (“Processor 114 may include its own memory (e.g. nonvolatile memory) for storing executable software code that allows it to perform the various functions of the remote transducer system 110” [Page 8, Lines 4-6]. In this case, the processor 114 constitutes a signal processor (i.e. processor). Furthermore, Peszynski discloses “The transceiver 120 includes receiver 122 and transmitter 124, and provides functionality for the remote transducer system 110 to communicate with the host imaging system 150 over the wireless communication network 140 according to the appropriate standard protocols. It is understood that the receiver 122 includes components necessary to receive data in accordance with various wireless protocols, such as the WiMedia UWB standard, including demodulators, demultiplexers, variable gain and low noise amplifiers and/or filters, etc. It is likewise understood that the transmitter 124 includes component necessary to transmit data in accordance with various wireless protocols, including multiplexers, modulators, variable gain and low noise amplifiers and/or filters, etc.” [Page 7, Lines 19-27]. As shown in FIG. 1, the transceiver 120 including the receiver and the transmitter is located within the remote transducer system 110. Since the processor 114 stores code that allows if to perform the functions of the remote transducer system 110 and the system 110 includes a receiver 122 that is capable of receiving data that has been sent through demodulators, demultiplexers, variable gain and low noise amplifiers and/or filters (i.e. such that the data is conditioned) and a transmitter 124 that is capable of transmitting data that has been sent through multiplexers, modulators, variable gain and low noise amplifiers and/or filters, under broadest reasonable interpretation, the processor 114 constitutes a processor that is capable of conditioning the ultrasound echo signals collected by the ultrasound imaging assembly.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Stigall, Abraham, Mauge, Kasevich and Poland so as to include the signal processor configured to condition the ultrasound echo signals as disclosed in Peszynski in order to allow for a cleaner ultrasound signal to be processed into an image by the image processor. Signals that have not been conditioned by either filtering, amplifying, aggregating, compressing or the like, are often prone to noise. This noise can cause the ultrasound image to be distorted such that it is more difficult to distinguish regions of interest within the images. By receiving and transmitting a conditioned signal, the ultrasound image data can be processed into an image with a higher signal to noise ratio and therefore, the image would be less prone to the effects of noise. Once the image has been generated the physician can utilize the image to assess the status of the patient and develop a treatment plan accordingly.
Regarding claim 12, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, the combination of Stigall, Abraham, Mauge, Kasevich and Poland does not teach “wherein the transceiver receives the conditioned ultrasound echo signals from the signal processor and wirelessly transmits the conditioned ultrasound echo signals via the antenna such that the wireless data signals comprise the conditioned ultrasound echo signals”.
Peszynski teaches “wherein the transceiver receives the conditioned ultrasound echo signals from the signal processor and wirelessly transmits the conditioned ultrasound echo signals via the antenna such that the wireless data signals comprise the conditioned ultrasound echo signals” (“The transceiver 120 includes receiver 122 and transmitter 124, and provides functionality for the remote transducer system 110 to communicate with the host imaging system 150 over the wireless communication network 140 according to the appropriate standard protocols. It is understood that the receiver 122 includes components necessary to receive data in accordance with various wireless protocols, such as the WiMedia UWB standard, including demodulators, demultiplexers, variable gain and low noise amplifiers and/or filters, etc.” [Page 7, Lines 19-25]. In this case, in order for the receiver 122 to receive data in accordance with the various wireless protocols described, under broadest reasonable interpretation, the signal processor had to have received the ultrasound echo signal in order to perform the conditioning of the ultrasound echo signals. Since the receiver 122 is part of the transceiver 120, and the transceiver can receive data that has been passed through demodulators, demultiplexers, variable gain and low noise amplifiers and/or filters, under broadest reasonable interpretation, the transceiver is capable of receiving the conditioned ultrasound signals from the signal processor.
Regarding the transceiver wirelessly transmitting the conditioned signals via the antenna such that the wireless data signals comprise the conditioned ultrasound echo signals, Peszynski discloses “The transceiver 120 includes receiver 122 and transmitter 124, and provides functionality for the remote transducer system 110 to communicate with the host imaging system 150 over the wireless communication network 140 according to the appropriate standard protocols” [Page 7, Lines 19-22]. Therefore, the transceiver is capable of communicating with the host imaging system through a wireless communication network. Furthermore, regarding transmitting the conditioned signals, Peszynski discloses “It is likewise understood that the transmitter 124 includes component necessary to transmit data in accordance with various wireless protocols, including multiplexers, modulators, variable gain and low noise amplifiers and/or filters, etc.” [Page 7, Lines 25-27]. Since the transmitter can transmit data that has been passed through multiplexers, modulators, variable gain and low noise amplifiers and/or filters, under broadest reasonable interpretation, the transmitter 124 is capable of transmitting conditioned signals. Regarding transmitting the conditioned signals via the antenna, Peszynski discloses “The sub-array beamformers 115-1 to 115-m combine the received pulsed and form sub-array summed RF acoustic signals, which are passed to the transceiver 120 for transmission over the wireless network 140 via antenna system 118” [Page 7, Lines 16-18]. The antenna system 18 inherently includes an antenna. In this case, since the transceiver includes the transmitter 124 and the transmission of the RF acoustic signals is performed over the wireless network 140 via the antenna system 18, under broadest reasonable interpretation, the transceiver is capable of transmitting the conditioned signals via the antenna such that the wireless data signals comprise the conditioned ultrasound echo signals.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Stigall, Abraham, Mauge, Kasevich and Poland so as to include the transceiver receiving and transmitting the conditioned signal as disclosed in Peszynski in order to allow for a cleaner ultrasound signal to be processed into an image by the image processor. Signals that have not been conditioned by either filtering, amplifying, aggregating or the like are often prone to noise. This noise can cause the ultrasound image to be distorted such that it is more difficult to distinguish regions of interest within the images. By receiving and transmitting a conditioned signal, the ultrasound image data can be processed into an image with a higher signal to noise ratio and therefore, the image would be less prone to the effects of noise. Once the image has been generated the physician can utilize the image to assess the status of the patient and develop a treatment plan accordingly.
Regarding claim 13, due to its dependence on claim 10, this claim inherits the references disclosed therein. That being said, the combination of Stigall, Abraham, Mauge, Kasevich and Poland does not teach “wherein the wireless data signals comprise an instruction, wherein the transceiver wirelessly receives an instruction via the antenna and transmits the instruction to the signal processor, and wherein the signal processor controls at least one of the transmission or the reception of the ultrasound imaging assembly based on at least the instruction”.
Peszynski teaches “wherein the wireless data signals comprise an instruction, wherein the transceiver wirelessly receives an instruction via the antenna and transmits the instruction to the signal processor, and wherein the signal processor controls at least one of the transmission or the reception of the ultrasound imaging assembly based on at least the instruction” (“The transceiver may receive the ultrasound imaging signals and control signals from the host device over the wireless communications network” [Page 3, Lines 18-19]. The control signals, in this case, constitute instructions. In order for the transceiver to receive control signals from the host device, the wireless data signals had to have included the instruction (i.e. control signals). Therefore, since the transceiver can receive control signals (i.e. instructions), under broadest reasonable interpretation, the transceiver is capable of wirelessly receiving an instruction. Furthermore, Peszynski discloses in FIG. 1, that the transceiver 120 is connected to the antenna system which is connected to the wireless network 140 and the transceiver 120 is connected to the processor 114. Therefore, under broadest reasonable interpretation, the transceiver is capable of wirelessly receiving an instruction (i.e. a control signal) via the antenna and transmitting the instruction (i.e. control signal) to the signal processor (i.e. the processor 114). 
Regarding the signal processor controlling at least one of the transmission or the reception of the ultrasound imaging assembly based on at least the instruction, Peszynski discloses “The processor 114 is configured to execute software algorithms, including ultrasound imaging and network communication algorithms of the embodiments described herein, in conjunction with memory 116 to provide functionality of the remote transducer system 110” [Page 7, Line 32-Page 8, Line 2]. In order for the processor to execute ultrasound imaging, under broadest reasonable interpretation, the signal processor (i.e. processor 114) has to control at least one of the transmission of the reception of the ultrasound imaging assembly based on at least the instruction. Furthermore, Peszynski discloses “Alternatively, the ultrasound transmit beams may be generated by transmit beamformers at the remote transducer system 110, e.g., in response to activation signals sent from the host imaging system 150” [Page 7, Lines 10-12]. Since the transmit beams may be generated by the transmit beamformers so that the ultrasound transmit beams can be emitted by the ultrasound imaging assembly and this generation of the transmit beams is done in response to activation signals (i.e. instructions) from the host imaging system, under broadest reasonable interpretation, the activation signal can be received by the transceiver via the antenna and then transmitted to the signal processor to allow the signal processor to control at least one of the transmission of the reception of the ultrasound imaging assembly.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Stigall, Abraham, Mauge, Kasevich and Poland so as to include the transceiver receiving the instruction from the antenna and transmitting the instruction to the signal processor as disclosed in Peszynski in order to activate the ultrasound imaging assembly to transmit or receive ultrasound images of the intraluminal space. When a physician is assessing the status of the intraluminal space based on ultrasound images within the intraluminal space, it may be necessary for the physician to acquire additional images of the intraluminal space. In this case, the transceiver and antenna of Peszynski receive the instruction which causes the activation of the signal processor to activate the ultrasound imaging transducer of Stigall in order to transmit and/or receive ultrasound signals that are processed into images.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stigall et al. US 20150289749 A1 "Stigall", Abraham US 20090105597 A1 “Abraham”, Mauge et al. US 20060211945 A1 “Mauge” and as applied to claims 1-3, 7, 20, and 22 above, and further in view of Randall et al. US 20080110261 A1 “Randall”.
Regarding claim 14, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Stigall, Abraham, and Mauge does not teach “wherein the wireless communication hardware transmits and receives the wireless data signals at a data rate of at least 1 gigabits per second”.
Randall teaches “wherein the wireless communication hardware transmits and receives the wireless data signals at a data rate of at least 1 gigabits per second” (“In just one example, in the wireless context, ultra wideband (UWB) techniques may be used for the communication channel to allow the communication channels to allow multiple data streams between transceivers in close proximity. At present, UWB permits data rates of up to 1 Gbits/s for a single link” [0172]. Furthermore, regarding the wireless communication hardware, Randall discloses “In a probe environment, there may be a wired or wireless communication channel between the probe and the main unit” [0168]. Since the UWB technique permits data rates of up to 1 Gbits/s and the system includes a wireless communication channel that can transmit and receive wireless signals, under broadest reasonable interpretation, the wireless communication hardware is capable of transmitting and receiving wireless signals at a data rate of at least 1 gigabits per second.).
It would have been obvious ton one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Stigall, Abraham, and Mauge such that it can perform transmission and reception of wireless signals as a data rate of at least 1 gigabits per second as taught by Randall in order to allow ultrasound data to be transmitted to the processor and converted into images quickly. By having wireless communication hardware that communicates with the processor at a data rate of at least 1 gigabits per second, the data can be processed more readily. Once the data has been processed into ultrasound images, the physician can assess the progression of the intraluminal catheter into the lumen of interest and can be made aware of the condition of the intraluminal space surrounding the catheter. With these images in mind the physician can develop a treatment plan to restore or otherwise improve the functionality of the intraluminal space to which the intraluminal catheter was introduced.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stigall et al. US 20150289749 A1 "Stigall", Abraham US 20090105597 A1 “Abraham” and Mauge et al. US 20060211945 A1 “Mauge” as applied to claims 1-3, 7, 20, and 22 above, and further in view of Song et al. US 20160170618 A1 “Song”.
Regarding claim 15, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, combination of Stigall, Abraham, and Mauge does not teach “wherein the wireless communication hardware wirelessly transmits and receives the wireless data signals at a frequency greater than about 60 gigahertz”.
Song teaches “wherein the wireless communication hardware wirelessly transmits and receives the wireless data signals at a frequency greater than about 60 gigahertz” (“For example, the probe 20 may be connected to the ultrasound imaging device 100 via a millimeter wave (mmWave) wireless network, receive an echo signal via a transducer, and transmit the echo signal in a 60 GHz frequency range to the ultrasound imaging device 100. Also, the ultrasound imaging device 100 may generate an ultrasound image of various modes by using the echo signal received in the 60 GHz frequency range” [0059]. Since the probe can be connected to the ultrasound imaging device with a wireless network and can transmit the echo signal in a 60 GHz frequency range, under broadest reasonable interpretation, the wireless communication hardware of Stigall can transmit and receive the wireless data signals at a frequency greater than about 60 gigahertz.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Stigall, Abraham, and Mauge so as to include the frequency of greater than about 60 gigahertz as disclosed in Song in order to allow ultrasound data to be transmitted to the processor and converted into images quickly. By having wireless communication hardware that communicates with the processor at frequency greater than about 60 gigahertz, the data can be processed more readily. Once the data has been processed into ultrasound images, the physician can assess the progression of the intraluminal catheter into the lumen of interest and can be made aware of the condition of the intraluminal space surrounding the catheter. With these images in mind the physician can develop a treatment plan to restore or otherwise improve the functionality of the intraluminal space to which the intraluminal catheter was introduced.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Stigall et al. US 20150289749 A1 "Stigall", Abraham US 20090105597 A1 “Abraham” and Mauge et al. US 20060211945 A1 “Mauge” as applied to claims 1-3, 7, 20, and 22 above, and further in view of Navratil et al. US 20160029995 A1 “Navratil”.
Regarding claim 23, due to its dependence on claim 22, this claim inherits the references disclosed therein. Mauge teaches that “the antenna is disposed on the outer surface at the proximal end of the intraluminal catheter” (“FIG. 2 illustrates another exemplary embodiment of a pressure sensing catheter 30. The catheter 20 is similar to catheter 10 in that is includes an elongate body 32 having proximal and distal ends 32a, 32b with an inner lumen 32c extending therebetween, and several fluid entry ports 34 formed in a distal portion 32d of the elongate body 32 and in fluid communication with the inner lumen 32c to allow fluid to flow therethrough” [0047] and “The embodiment shown in FIG. 2 differs from the embodiment shown in FIG. 1 in that the antenna 38 is not separate from and external to the elongate body 32, but rather it is coupled to a proximal portion 32p of the elongate body 32” [0048]. Therefore, the antenna is disposed on the outer surface of the proximal portion (i.e. 32p) of the intraluminal catheter.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Stigall and Abraham so as to include the antenna being disposed on the outer surface of the intraluminal catheter as disclosed in Mauge in order to allow the antenna to function with an external device [Mauge: 0041]. Configuring the antenna in a position external to the catheter is one of a finite number of techniques which can be used to communicate signals with a reasonable expectation of success, therefore, it would be obvious to try. By configuring the antenna of Abraham according to the external antenna configuration of Mauge, the antenna can more easily receive and/or transmit wireless data signals. Combining the prior art elements according to known techniques would yield the predictable result of providing the antenna in a location where it can more easily receive and transmit data signals and/or energy.
That being said, the combination of Stigall, Abraham and Mauge does not teach “wherein the proximal portion is configured to remain outside of the patient when the intraluminal catheter is positioned within the blood vessel such that the antenna is positioned outside of the patient”.
Navratil teaches “wherein the proximal portion is configured to remain outside of the patient when the intraluminal catheter is positioned within the blood vessel such that the antenna is positioned outside of the patient” (“Consistent with one aspect of the present disclosure, a method of assessing hemodynamic parameters n a venous structure of a mammalian patient may comprise the steps of inserting a distal end of a catheter through a tissue of the mammalian patient such that the distal end of the catheter is substantially adjacent an interior portion of the venous structure and a proximal end of the catheter is outside the mammalian patient and connected to a control unit” [0045]. Therefore, since the proximal end of the catheter is outside the mammalian patient when the distal end of the catheter is inserted into the venous structure (i.e. a blood vessel), the proximal portion is configured to remain outside of the patient when the intraluminal catheter is positioned within the blood vessel such that the antenna of Mauge is positioned outside of the patient.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Stigall, Abraham and Mauge to include the proximal portion being configured to remain outside of the patient when the intraluminal catheter is positioned within the blood vessel as disclosed in Navratil in order to allow the physician to control the catheter more easily. When the proximal portion of the catheter remains outside of the patient, the physician can manipulate the position of the intraluminal catheter. Furthermore, locating an antenna outside of the patient is one of a finite number of techniques to ensure signals are communicated efficiently with a reasonable expectation of success, therefore, it would be obvious to try. Therefore, it would be obvious to modify the proximal portion of the intraluminal catheter of Mauge which includes the antenna, such that the proximal portion of the intraluminal catheter remains outside of the patient as disclosed in Navratil in order to allow the physician to manipulate the intraluminal catheter and to allow signals to be communicated efficiently by the antenna.
Response to Arguments
Applicant’s arguments, see Remarks page 7-12, filed 03/32/2022, with respect to rejection of the claims under 35 U.S.C. 103 have been fully considered and the examiner finds them persuasive.
Regarding claims 1 and 17, the applicant argues that the combination of Stigall, Abraham and Sterzer does not teach “wherein the antenna is disposed on the outer surface of the intraluminal catheter to receive and/or transmit wireless data signals associated with the ultrasound imaging assembly”. The examiner acknowledges that the secondary reference of Sterzer discloses “In accordance with the improvement, the antenna is an external antenna that is situated outside of the balloon of the catheter in cooperative relationship with a longitudinal external surface of the balloon” [0009] and “In particular, the longitudinal view 300 of this balloon catheter shown in FIG. 3a comprises catheter body 302 surrounded by balloon 304-d in a deflated state. As shown in the longitudinal view 300, external directional spiral antenna structure 306 (1) faces front and (2) is situated in cooperative relationship with respect to the external surface of deflated balloon 304-d” [0023]. However, the examiner acknowledges that the antenna of Sterzer is not necessarily on the outer surface of the catheter body 302, rather it is on an external surface of the balloon 304 of the balloon catheter. Therefore, the rejection had been withdrawn However, upon further consideration a new ground(s) of rejection is made in view of Mauge et al. US 20060211945 A1 “Mauge” as stated in the 35 U.S.C. 103 rejection above. 
Regarding claims 2-3, 7-15 and 20, due to their dependence on claim 1, either directly or indirectly, these claims inherit the references disclosed therein. Thus, these claims are subject to the new ground(s) of rejection as applied to claim 1.
Regarding claims 4-5, 17-19 and 21, due to their dependence on claims 1 or 17, respectively, these claims inherit the references disclosed therein. Thus, these claims are subject to the new ground(s) of rejection as applied to claims 1 and 17.
Regarding claims 18-19 and 21, due to their dependence on claim 17, either directly or indirectly, these claims inherit the references disclosed therein. Thus, these claims are subject to the new ground(s) of rejection as applied to claim 17.
Regarding the newly added claims 22 and 23, the examiner respectfully refers the applicant to the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ritter et al. US 20060270915 A1 “Ritter” is pertinent to the applicant’s disclosure because it involves “Electrical connections for the micro- transmitter and antenna may be disposed within the catheter or medical device to provide for measuring and recording of the sensed fluid velocity” [0031].
Li US 20100130880 A1 “Li” is pertinent to the applicant’s disclosure because it involves “a microwave antenna 34 supported in or on catheter 30” [0034].
Kasevich et al. US 6233490 B1 “Kasevich-2” is pertinent to the applicant’s disclosure because it involves “In a related aspect of the invention, a medical heat treatment system includes a pair of medical instruments, each including an antenna system disposed within a catheter” [Column 2, Lines 49-51].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793   

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793